In an action for money loaned by plaintiff to defendant, order of Appellate Term modified by striking out the words following “ upon the law ” and by inserting in place thereof the words “ and a new trial ordered.” As so modified, the order is affirmed, with costs in all courts to abide the event. In the interests of justice plaintiff should be afforded -an opportunity to adduce the evidentiary detail of his proof, in the light of which defendant’s contentions may then be assayed. Carswell, Adel and Close, JJ., concur; Hagarty and Taylor, JJ., dissent and vote to affirm.